Citation Nr: 1410271	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-06 271A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for removal of gallbladder.

2.  Entitlement to an initial compensable rating for migraine headaches.

3.  Entitlement to an initial compensable rating for erectile dysfunction.

4.  Entitlement to an initial compensable rating for herpes.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1996 to September 2010.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), establishing service connection for migraine headaches and erectile dysfunction.  

In correspondence dated in November 2013 the Veteran expressed disagreement with a September 2013 rating decision denying service connection for removal of gallbladder and as to the noncompensable rating assigned for service-connected herpes.  The United States Court of Appeals for Veterans Claims has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been addressed in a statement of the case, they must be remanded for appropriate development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in July 2010.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

VA has a duty to assist claimants which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

In this case, the Veteran contends that higher, compensable ratings are warranted for his migraine headache and erectile dysfunction disabilities.  An August 2010 VA examination report noted the Veteran had headaches on average three times per week, but in the same document addressing his history of concussions, it was noted he had headaches on average four times per month.  The diagnoses provided included constant migraines without opinion as to frequency.  The August 2010 report also noted that an examination of the genitals was declined.  

In his March 2013 VA Form 9 the Veteran, in essence, reported that he was willing to accept a genitourinary examination in support of his increased rating claim for erectile dysfunction.  He also asserted that his migraine headaches were more severe than indicated by the present disability rating.  In correspondence, dated in November 2013, he reported that he had been receiving treatment for his migraine headaches at the Jackson, Mississippi, VA medical facilities.  The Board notes the available record does not include recent VA treatment records for migraine headaches.  Therefore, additional development is required prior to appellate review.

The Veteran's November 2013 correspondence is construed as a notice of disagreement from a September 2013 rating decision denying service connection for removal of gallbladder and with the assignment of a noncompensable rating for herpes.  Therefore, these matters must be remanded for the issuance of a statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to service connection for removal of gallbladder and for entitlement to an initial compensable rating for herpes.  The Veteran should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

3.  Schedule the Veteran for an appropriate VA examination for an opinion as to the nature and severity of his service-connected migraine headaches.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

4.  Schedule the Veteran for an appropriate VA examination for an opinion as to the nature and severity of his service-connected erectile dysfunction.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

